PER CURIAM.
This cause is before us on appeal from an order of the trial court denying appellant's motion to vacate final judgment of foreclosure and motion to set aside default judgment and sale of foreclosed property for insufficiency of service of process. Appellant contends that his actions before the trial court did not constitute an appearance submitting him to the court's jurisdiction. Furthermore, assuming arguendo that he did appear, appellant asserts that an appearance after the entry of default cannot validate what would otherwise be a void judgment due to improper service of process. We disagree with both of appellant’s aforementioned claims.
As distinguished from Boyd v. Banc One Mortgage Corp., 488 So.2d 155 (Fla.3d DCA 1986), where the Third District Court of Appeal summarily found that none of the activities of Ms. Boyd’s counsel constituted a submission to the jurisdiction of the trial court, appellant in the case at bar argued the merits of his case through motion and sought to have the court grant him affirmative relief from default. Appellant waived any objection he had to the trial court’s exercise of jurisdiction over his person in the initial cause when he failed to timely present the defense of lack of jurisdiction over the person during subsequent proceedings in which he sought to have the trial court exercise its jurisdiction for his benefit. See Green v. Hood, 120 So.2d 223 (Fla.2d DCA 1960).
Accordingly, the order of the trial court is affirmed.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.